FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

DONALD EDWARD BEATY,                 
             Petitioner-Appellant,
                                           No. 05-99013
               v.
DORA B. SCHRIRO, Director,                  D.C. No.
                                         CV-92-02076-SRB
Arizona Department of
                                            OPINION
Corrections,
             Respondent-Appellee.
                                     
       Appeal from the United States District Court
                for the District of Arizona
        Susan R. Bolton, District Judge, Presiding

                 Argued and Submitted
         May 14, 2007—San Francisco, California

                Filed November 28, 2007

  Before: Diarmuid F. O’Scannlain, Susan P. Graber, and
          M. Margaret McKeown, Circuit Judges.

              Opinion by Judge O’Scannlain




                          15229
15232                  BEATY v. SCHRIRO
                         COUNSEL

John E. Charland, Phoenix, Arizona, argued the cause and
filed briefs on behalf of the petitioner-appellant. Jon M.
Sands, Federal Public Defender, Phoenix, Arizona, and Dale
A. Baich, Assistant Federal Public Defender, Phoenix, Ari-
zona, were also on the briefs.

John Pressley Todd, Assistant Attorney General of Arizona,
Capital Litigation Section, Phoenix, Arizona, argued the cause
and filed a brief on behalf of the State of Arizona. Terry God-
dard, Attorney General of Arizona, Phoenix, Arizona, and
Kent Cattani, Chief Counsel, Capital Litigation Section, Phoe-
nix, Arizona, were also on the brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We previously remanded this capital habeas appeal to the
district court with instructions to conduct an evidentiary hear-
ing on whether Petitioner’s inculpatory statements to a prison
psychologist were voluntary within the meaning of the Fifth
Amendment. We must now decide whether the district court
erred in subsequently concluding that such statements were
constitutionally voluntary and therefore properly admitted at
Petitioner’s trial.

                               I

                               A

   Donald Edward Beaty was convicted in Arizona state court
for the murder and sexual assault of thirteen-year-old Christy
Ann Fornoff. The facts surrounding this crime were detailed
in our previous opinion:
                  BEATY v. SCHRIRO                  15233
  On May 9, 1984, thirteen-year-old Christy Ann
Fornoff disappeared at a Tempe, Arizona apartment
complex while making collections for her newspaper
route. Donald Beaty, a maintenance person for the
complex, actively assisted the police in searching for
Fornoff. Although the police located her collection
book near the complex, she was nowhere to be
found.

   In the early morning of May 11, Joseph Kapp, a
tenant, encountered Beaty while throwing out his
trash. Beaty told Kapp that he had found a body
behind the dumpster and that he had called the
police. Kapp observed the body, spoke with Beaty
for a few minutes, and then returned to his apart-
ment. The police later arrived and determined that
the body was Fornoff’s. A medical examiner con-
cluded that Fornoff had been asphyxiated by smoth-
ering and that she had been sexually assaulted, either
contemporaneously with or shortly after her death.
The examiner also opined that she had died within
two hours of her disappearance.

   The police focused their investigation upon Beaty.
Vomit smeared on the body matched a substance
found in Beaty’s closet. The blood, semen, and hair
found on the body was consistent with Beaty’s. Hair
found on Beaty’s closet carpet, couch, bedroom, and
bathroom was consistent with Fornoff’s. Fibers
found on the body matched Beaty’s carpet and a
blanket in his bedroom. Ferret hair was found on the
body; the tenant who lived in Beaty’s apartment a
few months prior to the murder owned a ferret.

   Police records showed that Beaty had called the
police at 5:52 a.m. According to Kapp, he had
returned to his apartment at 5:50 a.m. The timing
suggested that Beaty had lied to Kapp about having
15234                  BEATY v. SCHRIRO
    called the police. The police also speculated that
    Beaty had moved the body after speaking with Kapp.
    Robert Jark drove his truck in front of the dumpster
    at approximately 4:50 that morning. As with Kapp,
    Jark was sure that a body was not visible from in
    front of the dumpster. However, when the police
    arrived, the body stuck out noticeably beyond the
    dumpster’s edge.

       Beaty told police that he was with George Lorenz,
    a tenant, at the time Fornoff disappeared, and that
    Teresa Harder, another tenant, saw them together.
    However, Lorenz denied being with Beaty that night,
    and Harder similarly denied seeing them together.
    Beaty also claimed that the police had searched his
    apartment the night Fornoff disappeared. However,
    the two officers who searched the complex claimed
    that they did not enter Beaty’s apartment. Finally,
    the police found it suspicious that Beaty had
    attempted, unsuccessfully, to borrow a friend’s car at
    11:30 p.m. the night after Fornoff disappeared. The
    police speculated that Beaty wanted to borrow a car
    to move the body.

      On May 21, 1984, Beaty was arrested and charged
    with Fornoff’s murder and sexual assault.

Beaty v. Stewart, 303 F.3d 975, 980-81 (9th Cir. 2002) (here-
inafter Beaty I) (footnote omitted).

                               B

   After his arrest, Beaty was incarcerated at the Maricopa
County Jail (“the main jail”). He initially was classified as a
“high-risk” inmate because he appeared depressed and dis-
traught over his arrest and his family’s reaction to his arrest.
As a high-risk inmate, Beaty was visited by a staff psychia-
trist who was to perform an intake evaluation. That staff psy-
                           BEATY v. SCHRIRO                          15235
chiatrist was Dr. George O’Connor, who spoke with Beaty for
about an hour and decided that he was not suffering from a
serious psychological condition. Id. In addition, Dr. O’Connor
learned that Beaty had a painful foot condition. In late August
1984, Beaty was transferred to the Durango Psychiatric Unit
(“Durango”) on the recommendation of Dr. O’Connor. As we
previously noted, this transfer served three purposes: (1)
Beaty needed space to rehabilitate his injured foot; (2)
Durango offered a safer place for Beaty because it was iso-
lated from the jail’s general population; and (3) Beaty was
becoming increasingly agitated and depressed and undertook
a hunger strike. Id. at 981.

   At Durango, inmates were encouraged to participate in
some type of therapy, and both group therapy or one-on-one
therapy were provided. When an inmate transferred into
Durango, the staff worked with the inmate to develop a treat-
ment plan tailored for that particular inmate; the resulting
document was treated as an agreement by the inmate to fulfill
the obligations contained in the treatment plan.

   The staff at Durango developed a coed therapy group as an
experiment to improve the relationship between male and
female inmates. Beaty was asked to participate in this group,
and he agreed.1 The coed therapy group was led by Dr.
O’Connor and by Lily Epler, an intern and graduate student
at the University of Arizona. At the first meeting of the group,
on Thursday, November 15, 1984, Beaty and the other
inmates signed a document entitled “Interpersonal Relation-
ships Group Contract” (“IPG contract”), which provided in
relevant part: “I understand that all group communication is
confidential and therefore group business cannot be discussed
outside of group. Only in this way can I feel free to express
my feelings.”
  1
   Although there is a dispute over how and why Beaty was chosen to
participate in such an experimental group, the district court found that his
participation in the Tuesday/Thursday group was voluntary, and that find-
ing is not clearly erroneous.
15236                      BEATY v. SCHRIRO
   During the group’s second meeting, Beaty became agitated
after a discussion of his alleged crime was raised by another
participant (a female juvenile in the group named Sherry).
Beaty felt that he was being verbally attacked and that discus-
sion of his crime was outside the scope of the group’s goals.
He approached Dr. O’Connor when the group session ended
and, after waiting in line while others spoke to Dr. O’Connor,
finally was able to get Dr. O’Connor alone. Beaty testified
that he conveyed to Dr. O’Connor that he “was upset that my
case got brought up when it was my understanding that the
group was supposed to be about relationships.” He stated that
he never told Dr. O’Connor anything about his alleged crime
or about the victim.2

   Dr. O’Connor’s memory of their conversation paints a
starkly different picture. Dr. O’Connor stated that Beaty was
extremely agitated during this conversation and stated that “he
was not a terrible person and did not mean to kill Christy
Fornoff.” Dr. O’Connor testified that Beaty used, along with
these words, hand motions (“gestalt”) to indicate that he only
intended to muffle the girl’s mouth. Dr. O’Connor testified
that the clear message he took away from this altercation was
that Beaty “had done it.” Immediately after Beaty made the
statement, Dr. O’Connor, who was in a rush to leave, extri-
cated himself from the therapy room. Dr. O’Connor testified
that the statement made him uncomfortable.

  Beaty attended the next meeting of the coed group but,
according to his testimony, he decided to quit after he felt he
was unfairly attacked again. There is a dispute over what
prompted his transfer from the Durango facility, but it is
undisputed that Beaty was returned to the main jail on Thurs-
day, November 29, 1984. The district court suggested that
  2
   Although Beaty contends that he never confessed to Dr. O’Connor, he
may still argue that the confession, which was introduced at his trial, was
coerced within the meaning of the Fifth Amendment. See Lee v. Missis-
sippi, 332 U.S. 742, 745 (1948).
                        BEATY v. SCHRIRO                   15237
such transfer was likely in preparation for his first trial, which
was slated to begin in mid-December and explicitly concluded
that Beaty was not transferred “as a punishment for quitting
the coed group.”

                                C

   Dr. O’Connor did not immediately disclose Beaty’s incul-
patory statements and gestures to anyone, and Beaty’s case
proceeded to trial. The state’s case rested primarily on the
physical evidence tying Beaty to the crime. On March 18,
1985, the trial court declared a mistrial after the jury dead-
locked ten to two in favor of guilt. As we recounted in Beaty
I:

       On May 8, 1985, Beaty’s second trial commenced.
    Two days later, O’Connor went to state court to tes-
    tify in an unrelated case. While waiting to testify,
    O’Connor spoke casually with a detention officer.
    During the course of the conversation, O’Connor
    disclosed Beaty’s confession. The prosecution
    quickly learned about the conversation and contacted
    O’Connor. [He] refused to testify but, after an evi-
    dentiary hearing, the trial court ordered him to do so.

       During the second trial, the state presented much
    of the same evidence as it had offered at the first
    trial, but with the addition of O’Connor’s testimony.
    The jury unanimously found Beaty guilty of first
    degree murder and sexual assault. The judge thereaf-
    ter conducted a sentencing hearing without a jury.
    The judge imposed the death penalty after finding
    one aggravating circumstance and no mitigating cir-
    cumstances.

303 F.3d at 982-83.

  After the conclusion of his state review, Beaty filed a
habeas petition under 28 U.S.C. § 2254. The district court ini-
15238                  BEATY v. SCHRIRO
tially rejected all of Beaty’s claims and denied his petition,
but granted a certificate of probable cause allowing Beaty to
appeal.

   On appeal, we declined to issue a Certificate of Appeala-
bility (“COA”) on nearly all of Beaty’s claims. Beaty I, 303
F.3d at 994. As to Beaty’s claims surrounding the admission
of his confession to Dr. O’Connor, we rejected outright
Beaty’s claim that he was entitled to Miranda warnings prior
to his participation in the group because we concluded that
Beaty’s admission was spontaneous and not the result of
interrogation. Id. at 991. We also declined to issue a COA on
Beaty’s claim that the admission of O’Connor’s testimony
violated his Sixth Amendment right to counsel. Id. at 991-92.

   We concluded, however, that a COA should be granted
with respect to Beaty’s claim that his statement to Dr.
O’Connor was involuntary under the Fifth Amendment. We
reasoned that the record was not fully developed as to “the
reasonableness of Beaty’s asserted belief that his statements
were protected by the terms of the agreement, taking into
account the circumstances surrounding Beaty’s statements to
O’Connor and the group discussion preceding this encounter.”
Id. at 993. “In light of the grave consequences at stake, [we
believed] that an evidentiary hearing on this issue before the
district court [was] necessary.” Id. We therefore remanded the
appeal to the district court with instructions to conduct an evi-
dentiary hearing and to determine whether Beaty’s belief that
his statements were confidential was reasonable. Id. at 994.

                               D

   The district court held an evidentiary hearing on Beaty’s
voluntariness claim from October 19-21, 2004. During this
hearing, the court heard testimony regarding the coed group
therapy of which Beaty was a part. Witnesses at the hearing
included (1) Dr. O’Connor; (2) Beaty; (3) a mental health
expert called by Beaty (Dr. Overbeck); (4) three members of
                       BEATY v. SCHRIRO                   15239
the coed therapy group (Lisa Valandingham, Donald Guyer,
and Geraldine Nosie); (5) two other jail psychiatrists at the
Durango facility (Dr. Potts and Dr. Garcia-Bunuel); and (6) a
jail counselor (Thomas Haines).

   In June 2005, the district court issued a Memorandum of
Decision and Order denying Beaty’s claim that his confession
was involuntary under the dictates of the Fifth Amendment.
The court concluded that “the attendant circumstances of Peti-
tioner’s confession discredit the reasonableness of his asser-
tion that the contract was an unqualified promise of complete
confidentiality.” It also concluded that even assuming a lim-
ited promise of confidentiality, such a promise did not cause
Beaty to confess and did not overbear his will against self-
incrimination. In addition, the district court declined to con-
sider Beaty’s Miranda claim, ruling that the previous decision
in Beaty I foreclosed the issue.

  Beaty filed a timely notice of appeal.

                               II

                               A

   We think it important to note at the start that the circum-
stances of this case are hardly typical of situations in which
questions about the voluntariness of a confession arise. As the
Seventh Circuit has stated in a similar context, “[t]his case,
unlike so many others that we see in the course of our work,
does not involve formal police interrogation in a government
facility dedicated to law enforcement work. Nor does it
involve the usual face-to-face confrontation between law
enforcement officers and the defendant.” United States v.
D.F., 115 F.3d 413, 419 (7th Cir. 1997) (D.F. II). Instead, this
case involves the interaction between an inmate and a prison
psychiatrist, the degree to which there were promises of confi-
dentiality between the two, and the degree to which any such
promises overbore the inmate’s will to avoid self-
15240                      BEATY v. SCHRIRO
incrimination. The difficulty of this case thus lies in the need
to apply our well-settled law on voluntariness to a unique fac-
tual situation.

   [1] The Fifth Amendment, made applicable to the states
through the Fourteenth Amendment, commands that no per-
son “shall be compelled in any criminal case to be a witness
against himself.” U.S. Const. amend. V. We have interpreted
this proposition to mean that an inculpatory statement is vol-
untary “only when it is the product of a rational intellect and
a free will.” United States v. Leon Guerrero, 847 F.2d 1363,
1365 (9th Cir. 1988). “The test is whether, considering the
totality of the circumstances, the government obtained the
statement by physical or psychological coercion or by
improper inducement so that the suspect’s will was over-
borne.” Id. at 1366 (citing Haynes v. Washington, 373 U.S.
503, 513-14 (1963)).3

   [2] In other words, a statement may be considered involun-
tary if it is “extracted by any sorts of threats or violence, [or]
obtained by any direct or implied promises, however slight,
[or] by the exertion of any improper influence.” Hutto, 429
U.S. at 30 (internal quotation marks omitted). But the breadth
of this rule is circumscribed by the requirement that “[t]he
promise must be sufficiently compelling to overbear the sus-
pect’s will in light of all attendant circumstances.” Leon
Guerrero, 847 F.2d at 1366 (citing Hutto, 429 U.S. at 30).
  3
    Importantly, the voluntariness test does not ask whether the suspect
would have given the statement “but for” the government conduct. As we
noted in Leon Guerrero:
       Causation, including but-for causation, has never been the test
    for voluntariness. Hutto v. Ross, 429 U.S. [28,] 30 [(1976) (per
    curiam)]. If the test was whether a statement would have been
    made but for the law enforcement conduct, virtually no statement
    would be deemed voluntary because few people give incriminat-
    ing statements in the absence of some kind of official action. See
    Schneckloth v. Bustamonte, 412 U.S. 218, 224-25 (1973).
847 F.2d at 1366 n.1.
                        BEATY v. SCHRIRO                   15241
                                B

   Beaty contends that, in discussing his case with Dr.
O’Connor, he reasonably relied upon the State’s promise of
confidentiality contained in the IPG contract. He argues that
he followed the “letter and spirit” of the contract by not
revealing group communication and by being candid with the
group psychiatrist. Beaty points to our decision in Pens v.
Bail, 902 F.2d 1464, 1465 (9th Cir. 1990) (per curiam), as
support for his argument that when a psychiatrist promises
confidentiality to facilitate a discussion of a prisoner’s prob-
lem, anything said by the prisoner to the doctor is inadmissi-
ble. In his view, the district court erred in distinguishing Pens
on the basis that the defendant in that case was undergoing
compulsory counseling, whereas Beaty was voluntarily partic-
ipating in the group; he argues that even assuming that partici-
pation was voluntary, he was induced to participate in the
group by the promise of confidentiality. Beaty also argues that
the promise contained in the IPG contract was not contingent
and that the only reasonable interpretation is that group busi-
ness could not be discussed outside the group by anyone. He
therefore asks us to conclude both that the conversation with
Dr. O’Connor was in fact confidential and that his confession
was induced by this promise of confidentiality.

   The State of Arizona contends that, in order for his confes-
sion to be suppressed, Beaty needed to establish (1) coercion
(2) by the State, which (3) caused his will to be overborne. In
their view, Beaty did not establish any of these elements at the
evidentiary hearing, let alone all of them. In particular, the
State points out that the district court found, as a matter of
fact, that Beaty’s relationship with Dr. O’Connor was not
intended to elicit a confession or to induce him to confess.
The State also notes that the district court found that “[t]he
facts show that the promised confidentiality did not reason-
ably extend to Petitioner’s conversation with Dr. O’Connor
after the group therapy session had ended.” Thus, in the
State’s view, the district court correctly held that there existed
15242                      BEATY v. SCHRIRO
no coercive promise from the State. Moreover, Arizona
argues that even if either Beaty’s relationship with the doctor
or the group contract was classified as a coercive promise,
such promise did not overbear Beaty’s will.

                                    C

   In Beaty I, 303 F.3d at 993, we remanded to the district
court for an evidentiary hearing on the “critical question . . .
whether Beaty reasonably believed that his statements were
protected by the state’s confidentiality agreement.” On
remand, the district court found, as facts, that Beaty made his
statements to Dr. O’Connor outside the group communica-
tions that were the subject of the confidentiality agreement,
and thus outside the limited promise of confidentiality, and
that he confessed spontaneously after seeking out Dr.
O’Connor, rather than in response to questioning. The district
court simply did not believe Beaty when he testified that he
thought that the contract was across-the-board and when he
claimed that he had a close “nurturing” relationship with Dr.
O’Connor.

   The district court started by examining the IPG contract
and stating that it was reasonable to interpret it as applying to
a conversation with Dr. O’Connor outside the group, immedi-
ately following a session. But then the court went into detail
about what actually happened and found—applying specific
facts to that theoretical construct—that “the attendant circum-
stances of Petitioner’s confession discredit the reasonableness
of his assertion that the contract was an unqualified promise[ ]
of complete confidentiality.” In other words, although the dis-
trict court acknowledged that in theory Beaty’s belief could
have been reasonable, in fact his belief, even if genuine, was
not reasonable because of the surrounding circumstances.4 We
agree.
  4
    We review for clear error the district court’s factual findings. United
States. v. Wolf, 813 F.2d 970, 974 (9th Cir. 1987). Nevertheless, “ ‘the
ultimate issue of “voluntariness” is a legal question . . . .’ ” Arizona v.
Fulminante, 499 U.S. 279, 287 (1991) (quoting Miller v. Fenton, 474 U.S.
104, 110 (1985)).
                          BEATY v. SCHRIRO                        15243
   First, the scope of the IPG contract is not as broad as Beaty
would have it. As the district court noted, by its terms, the
promise of confidentiality applies only to “group” communi-
cations. Beaty himself testified that he understood the contract
to mean “we couldn’t go back into our pods and discuss what
was in — what we talked about in the group.” He further
stated that the remedy for breaching this group confidentiality
“was never discussed. We were just told not to go back into
the pods and talk about group business.”

   [3] In other words, the contract extended only to what was
talked about amongst the group. It did not serve to establish
a full patient-physician privilege and did not guarantee com-
plete confidentiality for any statement made by Beaty, how-
ever unrelated it might have been to the group. And further,
during a discussion of the contract in the group, participants
were told that it meant they could not go back to their pods
and discuss group business; at no point were they told that
they were assured complete confidentiality for any and all
statements that they made. In this situation, the lack of clear,
broad language extending the promise of confidentiality out-
side the confines of the group session, and the lack of any
such broad promise by the therapists running the group, sup-
port the district court’s conclusion that Beaty could not have
relied upon the contract itself to establish a reasonable belief
in confidentiality.5

  [4] Second, there was a window of time between the end
of the group session and Beaty’s statement. According to
Beaty’s own testimony at the hearing, he waited patiently
with his knee on a chair while another inmate spoke with Dr.
O’Connor. When that conversation ended, Beaty approached
  5
   Indeed, we note that a similar conclusion was reached many years ago
by the Arizona Supreme Court, which held that Beaty’s “inculpatory state-
ments were not regarding group business nor were they given during the
group session. The statements were not induced or coerced by defendant’s
membership in the group.” State v. Beaty, 762 P.2d 519, 527 (Ariz. 1988).
15244                  BEATY v. SCHRIRO
Dr. O’Connor as he was in the process of putting some paper-
work in a satchel. It is not disputed that it took at least five
minutes, and perhaps as long as 15 minutes, from the end of
the group session to the time that Beaty began to speak with
Dr. O’Connor. This lapse in time supports the conclusion that
the “group session” had ended; that any alleged “mandatory”
attendance requirement had ended; and that any statements
made by Beaty were not necessarily group communication.
Further, the fact that Beaty waited to be alone with Dr.
O’Connor before making his statement indicates that Beaty
himself did not believe this was the type of conversation he
would share with the group; in other words, it was not “group
communication.” Thus, the reasonableness of Beaty’s belief
that his statement fell within the scope of the “group” contract
is diminished both by the significant lapse in time from the
end of the group and from Beaty’s desire to speak with Dr.
O’Connor outside the group context.

   [5] Relatedly, inmates were told that they should not dis-
cuss their crimes with the staff, especially during the group
session. At oral argument, Beaty’s counsel emphasized that
Beaty was attempting to follow the directive of Drs.
O’Connor, Potts, and Garcia not to talk about his crime in the
group when he approached Dr. O’Connor well after the ses-
sion ended. Yet at the same time, Beaty claims that his incul-
patory statement constituted group business and thus fell
within the confidentiality parameters of the IPG contract.
There is clear internal tension in this argument; if Beaty were
attempting to follow the directive of Durango staff when he
approached Dr. O’Connor, such action discredits the reason-
ableness of his belief that the IPG contract itself would cover
communications regarding Beaty’s crime.

   [6] The reading of the IPG contract’s confidentiality provi-
sion offered by Beaty at the evidentiary hearing is, quite sim-
ply, unlimited in scope. And although the district court
entertained the possibility that Beaty’s belief was reasonable
in the abstract, it ultimately determined that such a broad,
                       BEATY v. SCHRIRO                    15245
unlimited reading of the scope of the contract was not reason-
able in the context of these facts. We agree with the district
court that, under the attendant circumstances, Beaty’s belief
in the unlimited nature of the IPG contract’s confidentiality
provision was not reasonable.

                               D

   The district court also concluded that even if the IPG con-
tract could be viewed as a limited “coercive promise,” it did
not in this case overcome Beaty’s will against self-
incrimination. In reaching this conclusion, Beaty contends
that the district court erred in distinguishing his confession
from those suppressed as involuntary in Leyra v. Denno, 347
U.S. 556 (1954), and Pens, 902 F.2d at 1465. We agree with
the district court that any promise that might have existed did
not rise to the level of overcoming Beaty’s will.

   In Leyra, the petitioner’s aged parents were found mur-
dered. 347 U.S. at 558. Suspicion quickly focused on Leyra
and he was subjected to repeated interrogations, including full
days and nights of questioning. During one such all-night
questioning, Leyra complained of a sinus attack. The police
arranged for a doctor to provide medical relief, but, in reality,
the doctor “was not a general practitioner but a psychiatrist
with considerable knowledge of hypnosis.” Id. at 559.

       For an hour and a half or more the techniques of
    a highly trained psychiatrist were used to break peti-
    tioner’s will in order to get him to say he had mur-
    dered his parents. Time and time and time again the
    psychiatrist told petitioner how much he wanted to
    and could help him, how bad it would be for peti-
    tioner if he did not confess, and how much better he
    would feel, and how much lighter and easier it would
    be on him if he would just unbosom himself to the
    doctor.
15246                  BEATY v. SCHRIRO
Id. at 559-60. The Supreme Court reversed the denial of
Leyra’s habeas corpus application, holding “that use of con-
fessions extracted in such a manner from a lone defendant
unprotected by counsel is not consistent with due process of
law as required by our Constitution.” Id. at 561.

   Beaty’s attempts to analogize his case to Leyra are unavail-
ing. Leyra involved repeated interrogation, sleep deprivation,
and trickery. In Beaty I, we held in the Miranda context that
no custodial interrogation occurred in this case. In addition,
unlike in Leyra, where the deceptive use of the psychiatrist
was clearly intended to elicit a confession, we previously
noted that “[t]he factual record clearly reveals that the group
sessions were not deliberately designed to elicit incriminating
remarks. The purpose of the group was to explore interaction
between male and female inmates. The group was not orga-
nized to collect incriminating information to be used at trial.”
Beaty I, 303 F.3d at 991; see also id. at 992 (“The group ses-
sions were not court-ordered and were not designed to acquire
information to be used at trial.”). The type of “overreaching”
police or state conduct which was present in Leyra is simply
absent in this case. See Colorado v. Connelly, 479 U.S. 157,
163 (1986) (noting that “the [voluntariness] cases considered
by this Court . . . have focused upon the crucial element of
police overreaching”).

   Pens is distinguishable on similar grounds. Pens was con-
victed on two counts of first-degree rape and committed to the
Western State Hospital (WSH). The treating therapists
assured Pens that “information he revealed during treatment
would not be disclosed to the courts.” Pens thereafter con-
fessed to additional attempted and completed rapes. After
three years, WSH returned Pens to court along with a report
detailing the confessions and concluding that he was not safe
to be at large. The Ninth Circuit reasoned that “Pens was
committed under court order to a psychiatric treatment pro-
gram at a locked state facility. Full confession and coopera-
tion were represented as necessary for successful treatment
                             BEATY v. SCHRIRO                          15247
and eventual release.” 902 F.2d at 1465. Thus, the court con-
cluded the confession was involuntary and improperly formed
the basis for an exceptional sentence.

   But here, as discussed above, Beaty was never assured of
complete confidentiality for any statements he made, nor was
he told that information revealed to Dr. O’Connor “would not
be disclosed to the courts.” In addition, Beaty was not com-
mitted to the mental ward by the state, but instead sought out
a transfer to Durango and voluntarily participated in counsel-
ing. Beaty I, 303 F.3d at 992 (“The group sessions were not
court-ordered and were not designed to acquire information to
be used at trial.”). Whereas in Pens, “[f]ull confession and
cooperation were represented as necessary for successful
treatment and eventual release,” 902 F.2d at 1465, no similar
quid pro quo was established here. Beaty’s treatment was
largely incidental to his incarceration and his cooperation in
the treatment program was by no means a prerequisite for his
eventual release. Moreover, Beaty agreed that it was his deci-
sion to remain behind after the group ended and that no one
forced him to speak to Dr. O’Connor. Thus, there is no reason
to doubt the district court’s conclusion that any “coercive”
aspect of Beaty’s treatment program was not the cause of his
confession.6
   6
     This deficiency also distinguishes Fulminante, where the Supreme
Court deemed involuntary a statement made by a prisoner to his cellmate,
a government agent. The government agent/cellmate promised to protect
Fulminante from “credible threats of violence” if he confessed his crime.
499 U.S. at 288. The court found that such an agreement, considered in
light of the fact that Fulminante could be hurt or killed without protection,
had overborne his will against self-incrimination. Id. The promise here
was not coercive as it was in Fulminante: Beaty did not face specific
threats of violence at the main jail and, even if he did, Beaty was not pre-
sented with the stark choice either to confess or to be sent back to that jail.
At most, Beaty was asked to participate passively in the group, and per-
haps to discuss his feelings about personal relationships, which is a far cry
from being coerced to confess. Moreover, the district court found as a mat-
ter of fact that participation in the coed group was voluntary and that
Beaty was not transferred back because of his refusal to participate in the
group. See infra at III.B.
15248                      BEATY v. SCHRIRO
   Finally, the Seventh Circuit’s decision in D.F., although it
may present the closest analogy in existing case law, is also
distinguishable. In D.F., the defendant, a juvenile girl, was
admitted against her will by her aunt and legal guardian to the
county mental health facility after two of her infant cousins
were found dead in the span of a week. United States v. D.F.,
63 F.3d 671, 673 (7th Cir. 1995) (D.F. I). The defendant had
a history of assaultive behavior and drug and alcohol abuse;
there was also evidence that she had suffered physical and
sexual abuse during her childhood. While at the facility, D.F.,
then 14 years old, participated in a group therapy session. At
one session, D.F. “spontaneously told the group that she had
killed her cousins.” Id. at 675. The district court suppressed
the statements, ruling:

         After considering the totality of the circumstances,
      I conclude that D.F.’s inculpatory statements were
      secured through psychological coercion and were not
      the “product of a rational intellect and free will.” cir-
      cumstances under which they were employed, the
      various “encouragement” techniques employed by
      the staff were highly coercive. A reasonable person
      of D.F.’s age, intellect, and mental state would have
      felt coerced.

Id. at 676 (quoting Blackburn v. Alabama, 361 U.S. 199, 208
(1960)) (internal citation omitted).

   The Seventh Circuit affirmed, concluding that the “district
court’s findings of historical fact were solidly rooted in the
record.” D.F. II, 115 F.3d at 421.7 The critical finding of fact
fatal to Beaty’s analogy is that in the D.F. case,
  7
   In D.F. I, the Seventh Circuit reviewed the district court’s decision
under a clear error standard of review. 63 F.3d at 677. After that decision
was vacated by the Supreme Court in light of Ornelas v. United States,
517 U.S. 690 (1996), the Seventh Circuit adhered to its earlier reasoning
under a de novo standard of review in D.F. II, 115 F.3d at 421.
                          BEATY v. SCHRIRO                        15249
         Staff at the Center went to great lengths to encour-
      age and develop her trust. They also employed a
      wide range of tactics to “encourage” her to talk
      about the crimes she had committed. Privileges were
      accorded based on, among other things, frank admis-
      sion of crimes. Criminal admissions were forgiven
      subject to continued cooperation and disclosure.
      Individual staff questioned D.F. directly about her
      past crimes. Protective Services Staff were provided
      with information about her crimes, and were allowed
      to question her about further crimes.

Id. No similar findings of fact were made here by the district
court; indeed, the district court’s findings of fact are to the
contrary. The district court concluded that “neither the con-
tract nor Dr. O’Connor asked Petitioner to reveal anything
potentially inculpatory;” Beaty waited 5 to 10 minutes to talk
to Dr. O’Connor, during which time he was free to leave; Dr.
O’Connor’s conduct within the coed group did not coerce
Beaty’s statement; Dr. O’Connor did not bring up Beaty’s
charges, other group members did; Beaty was asked to volun-
teer for the group, and not forced to join; Beaty was discour-
aged from discussing his crimes in the group; and Beaty was
a relatively high-functioning inmate who, his own expert tes-
tified, had I.Q. scores that were “average to superior.”8 Unlike
in D.F., therefore, the structure of treatment did not encourage
confessions, no rewards were gained from confessions, crimi-
nal admissions were not forgiven, and Beaty was not forced
to participate.
  8
   The district court made additional findings of fact regarding Beaty’s
mental functioning. In particular, the district court considered evidence
from Dr. Overbeck about a hemisphere discrepancy in Beaty’s brain
which might make him more susceptible to coercive tactics. The district
court noted nonetheless that not only were Beaty’s IQ scores above aver-
age but that, during his testimony at the evidentiary hearing, Beaty
appeared poised, alert, and articulate.
15250                  BEATY v. SCHRIRO
   In addition, although the D.F. court acknowledged that
prison counselors could be considered “law enforcement sur-
rogates,” they emphasized that any questioning “must be of a
nature that reasonably contemplates the possibility of criminal
prosecution.” D.F. I, 63 F.3d at 683. Whereas in D.F. the
“[s]taff members at the Center were either enlisted or volun-
teered to act as law enforcement surrogates in eliciting con-
fessions from troubled teens,” D.F. II, 115 F.3d at 420, no
similar relationship has been established here between the
police and the staff at Durango. Indeed, Dr. Potts, Dr. Garcia-
Bunuel, and Dr. O’Connor all testified that discussion of
criminal activities was not part of their group therapy process;
and as we previously stated, “[t]he factual record clearly
reveals that the group sessions were not deliberately designed
to elicit incriminating remarks.” Beaty I, 303 F.3d at 991.

   [7] In short, considering the district court’s findings of
facts, we conclude that Beaty’s will against self-incrimination
was not overborne by the limited promise of confidentiality
contained in the IPG contract.

                               E

   [8] In conclusion, we agree with the district court’s deter-
mination that Beaty’s reliance upon the IPG contract to pro-
tect the confidentiality of his confession was not reasonable
given the surrounding facts and circumstances. We also agree
that any promise that existed, whether in the form of a con-
tract or a relationship, was not sufficiently compelling or
coercive to have overborne Beaty’s will against self-
incrimination. Accordingly, Beaty’s inculpatory statement
was voluntary within the meaning of the Fifth Amendment
and therefore properly admitted at his second trial.

                              III

   There are two additional issues that we must resolve with
respect to Beaty’s voluntariness claim. In Beaty I, we reserved
                           BEATY v. SCHRIRO                          15251
judgment and left for the district court Beaty’s arguments that
his statements were involuntary (1) because he was coerced
by his fellow group members and (2) because he was forced
to participate in the group sessions. 303 F.3d at 994 n.11.9 The
district court addressed these contentions on remand and
determined that neither of Beaty’s arguments merited habeas
relief.

                                    A

   Beaty first claims that his statement was involuntary
because it was coerced by his fellow group members. The dis-
trict court rejected this contention because it found a lack of
state action that was reasonably likely to illicit a confession.
See Connelly, 479 U.S. at 164 (“Absent police conduct caus-
ally related to the confession, there is simply no basis for con-
cluding that any state actor has deprived a criminal defendant
of due process of law.”). First, the district court concluded
that Dr. O’Connor was not the person who brought up Beaty’s
charges in the group. As discussed above, a juvenile member
of the group attacked Beaty as being a “very unfeeling per-
son.” According to Beaty’s own testimony, “either Dawn or
Sherry,” not Dr. O’Connor or Lily Epler, brought up his
charges initially. Thus, the district court’s factual finding that
it was not a state actor who initiated the discussion of Beaty’s
“unfeeling nature” and his crime was not clearly erroneous.

  Further, as we stated in our previous opinion in another
context, “[t]he factual record clearly reveals that the group
sessions were not deliberately designed to elicit incriminating
remarks. The purpose of the group was to explore interaction
  9
    We also reserved judgment in our original disposition on Petitioner’s
claim that the decision in Ring v. Arizona, 536 U.S. 584 (2002), applies
retroactively to habeas proceedings. Beaty I, 303 F.3d at 994 n.12.
Because that issue has been determined conclusively by the Supreme
Court to Beaty’s disfavor, see Schriro v. Summerlin, 542 U.S. 348 (2004)
(holding that the rule of Ring does not apply to death penalty cases already
final on direct review), we need not address it.
15252                  BEATY v. SCHRIRO
between male and female inmates. The group was not orga-
nized to collect incriminating information to be used at trial.”
Beaty I, 303 F.3d at 991. Nothing said or introduced at the
evidentiary hearing undermines our conclusion. This stands in
stark contrast to other cases, such as D.F., where a confession
was deemed involuntary. In D.F., the staff at the treatment
facility “employed a wide range of tactics to ‘encourage’ her
to talk about the crimes she had committed.” D.F. II, 115 F.3d
at 421. Furthermore, privileges were accorded based on the
frank admission of crimes and such admissions were forgiven
subject to continued cooperation and disclosure. Id. In this
case, no such state action existed during the group sessions or
in their formation. Indeed, at the evidentiary hearing, all staff
members who testified agreed that inmates were not encour-
aged to discuss their crimes in the group.

  [9] Based upon these findings, we agree with the district
court that there was insufficient state action on the part of the
group participants sufficient to render Beaty’s statement
involuntary.

                               B

   Beaty next argues that his confession was involuntary
because he was forced to participate in the group under threat
of being returned to the main jail. The district court concluded
that Beaty was not forced to participate in the coed group
therapy. In addition, the court noted that Beaty’s transfer to
the main jail was not a result of his withdrawal from the ther-
apy group. Indeed, it found, as a matter of fact, (1) that Beaty
never told anyone he planned to quit the group, and (2) that
Beaty was transferred from Durango prior to the time of the
fourth group session (which would have been his first missed
session). Thus, the court concluded that Beaty’s transfer to the
main jail was unrelated to his personal decision not to partici-
pate any further in the coed therapy group. We discern no
clear error in these findings. See Lambert v. Blodgett, 393
F.3d 943, 964 (9th Cir. 2004) (“Factual findings and credibil-
                        BEATY v. SCHRIRO                   15253
ity determinations made by the district court in the context of
granting or denying the [habeas] petition are reviewed for
clear error.”).

   Of the witnesses who testified at the evidentiary hearing,
only Beaty claimed that he was affirmatively compelled to
participate in the group. The district court failed to credit
Beaty’s testimony, instead accepting the testimony of the
other witnesses, who testified at the evidentiary hearing that
they were asked to participate in the group, not forced to par-
ticipate.

   [10] One witness, Geraldine Nosie, testified that she could
have chosen not to participate in the group if she wanted and
noted that “it was a trial group and, basically, I guess they
were just selecting people that they felt should be there.” She
further testified that she “probably begged, cried, and whined
to get in to the group.” Another group member who testified,
Lisa Valandingham, stated that she was not required to join
the group and was not punished when she finally decided to
drop out of the group. Finally, Donald Guyer, another group
member, stated that he didn’t “recall feeling that I was com-
pelled.” He further testified “there was no compulsion. I
didn’t have to. I wasn’t told I had to go there or I’d have to
leave the [Durango] facility.” The district court’s decision to
credit the testimony of these witnesses over Beaty’s was not
clearly erroneous. Thus, because there was no compulsion by
the state to participate in the coed group, the district court did
not err in concluding that his participation in the group was
not itself coercive.

   Moreover, even assuming that Beaty harbored a subjective
belief that his participation in the coed therapy group was
mandatory to avoid being sent back to the main jail, this case
is unlike Fulminante because in that case, “[t]he Arizona
Supreme Court found a credible threat of physical violence
unless Fulminante confessed.” 499 U.S. at 287. Fulminante’s
finding of involuntariness was premised on the idea that “it
15254                   BEATY v. SCHRIRO
was fear of physical violence, absent protection from his
friend (and Government agent) Sarivola, which motivated
Fulminante to confess.” Id. at 288. But as Fulminante also
makes clear, fear in the abstract was not enough; the threat of
physical violence had to be real and imminent to constitute
improper coercion. The Arizona state courts made no finding
here regarding the credibility of threats of violence, and there
is nothing in the record that suggests “credible” threats were
made against Beaty. Moreover, participation in the group can-
not be equated with a requirement of confession. Accordingly,
Fulminante cannot control.

                               IV

   Finally, we address Beaty’s extensive pro se filings, which
purport to be: (1) an application to file a second or successive
petition for habeas relief under 28 U.S.C. § 2254 (including
a motion, buried in a footnote, to appoint capital counsel),
filed May 21, 2007, and (2) “Motion for a Procedural Order;
Motion for Reconsideration; and/or Motion for En Banc
Review,” filed July 18, 2007. Although originally filed under
a new case number, such number was later terminated and
these filings were erroneously docketed with the instant
appeal.

   We ordered Beaty’s counsel of record to explain these
voluminous filings. In response, he provided a procedural his-
tory of Beaty’s travails in state and district court but failed to
explain the filings. Instead, counsel invited us to “appoint
counsel to brief the issues presented by Beaty in his applica-
tion.” However, the purported application under 28 U.S.C.
§ 2244(b)(3)(A) fails to conform with Ninth Circuit Rule 22-
3, which governs such applications. In particular, Beaty fails
to comply with Rule 22-3(a)(2), which requires him to “state
as to each claim presented whether it previously has been
raised in any state or federal court and, if so, the name of the
court and the date of the order disposing of such claim(s).”
Many of the claims made by Beaty in his purported applica-
                      BEATY v. SCHRIRO                  15255
tion have been repeatedly raised and rejected below, yet he
makes no effort to comply with our requirement that he state
each claim’s prior history.

   Consequently, to the extent that Beaty’s May 21 filing pur-
ports to be an application under 28 U.S.C. § 2244(b)(3)(A), it
is denied without prejudice to refiling in the proper form. To
the extent that Beaty’s May 21 filing requests appointment of
counsel, it is denied as moot. Since we deny the application,
Beaty’s July 18 motion, which appears to relate to the closing
of the new case number, is also denied as moot.

                              V

   For the foregoing reasons, we hold that Beaty’s inculpatory
statements were voluntary within the meaning of the Fifth
Amendment. The decision of the district court is therefore

  AFFIRMED.